Citation Nr: 1505475	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  12-27 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1966 to March 1968, including combat service in the Republic of Vietnam and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Medical Center (MC) in North Little Rock, Arkansas. 

In his substantive appeal, the Veteran requested a Board hearing at the Little Rock regional office.  A hearing was scheduled for March 2013, but the Veteran failed to appear.  It appears that notice of the hearing was sent to the address listed by the Veteran on his substantive appeal.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).
 
The issue of service connection for erectile dysfunction has been raised by the record in an October 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

Irreparable damage has not been done to the Veteran's outer garments as a result of physician-prescribed medication for a skin condition that is due to a service-connected disability.





CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The Veteran was notified by letter prior to the statement of the case of the requirements to substantiate the claim for benefits and of his and VA's respective duties to obtain evidence.

VA also has a duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. This duty includes assisting the Veteran in the procurement of pertinent records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's treatment records have been considered and the Veteran has not identified any additional outstanding records that have not been obtained.

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

The Veteran contends that he is entitled to an annual clothing allowance on the basis that a cream prescribed by VA stains and eats away at his undergarments.

A clothing allowance is authorized if the Under Secretary for Health or a designee certifies that a veteran uses medication prescribed by a physician for a skin condition which is due to a service-connected disability, and causes irreparable damage to the veteran's outer garments.  See 38 C.F.R. § 3.810(a)(1)(ii).

The Veteran has not alleged, nor is there evidence of record to illustrate that any of the medications he has been prescribed affect his outer garments.  The Veteran has specifically stated on more than one occasion that his medications affect his undergarments (underwear and t-shirts).  

Furthermore, the Veteran has been diagnosed with skin conditions including actinic keratosis, shingles, spongiotic dermatitis, eczematous dermatitis and seborrheic keratosis for which he has been prescribed, among other things, Triamcinolone cream.  However, service connection for these skin conditions was denied in a March 2013 rating decision and no notice of disagreement with that decision was received within a year of the decision.

Finally, the Chief of the Prosthetic Treatment Center at the North Little Rock VAMC examined the Veteran's claims and determined that they are not eligible for clothing allowance as the use of the skin cream in question is not related to any of the Veteran's service-connected disabilities.  Therefore, the Board finds that entitlement to an annual clothing allowance is not warranted.  

In reaching this conclusion, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated Vietnam combat service, for which he was awarded the Purple Heart Medal.  Although the Board is sympathetic to his claim, because the preponderance of the evidence is against the claim, the Board must deny this claim because the Board is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to an annual clothing allowance is denied.


____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


